Citation Nr: 1518137	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a cardiovascular disorder secondary to a psychiatric disorder.

3.  Entitlement to service connection for hypertension secondary to a psychiatric disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

The Veteran seeks service connection for a psychiatric disorder.  The Board notes that the record contains diagnoses for multiple psychiatric disorders, including for posttraumatic stress disorder (PTSD), major depression, and a mood disorder, not otherwise specified.  

In regards to an in-service stressor for PTSD, the Veteran has claimed that while stationed in Germany he witnessed a truck explosion kill and wound several people.  See 38 C.F.R. § 304(f) (2014).  The Veteran's personnel records confirm his assignment in Germany between February 1977 and August 1978.  The RO did attempt to verify this stressor by forwarding the information provided by the Veteran to the Joint Services Record Research Center (JSRRC) but it appears that the JSRRC narrowed its search to June and July of 1978.  As the Veteran was stationed in Germany for only a year and a half, and as he has reported the stressor as occurring alternatively in 1977 and 1978, on remand, the RO should attempt to verify whether such a stressor may have occurred at any time during the Veteran's assignment.

The Board also finds that the evidence suggests the Veteran's psychiatric disorders may be related to active service; however, the Board requires additional evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, a remand for a VA examination and medical opinion is necessary.

As the Veteran asserts that his hypertension and cardiovascular disorder are secondary to his psychiatric disorder, and has submitted evidence suggesting a connection between psychiatric disorders and heart disease, the Board finds that on remand, if entitlement to service connection for a psychiatric disability is established, then the AOJ should afford the Veteran a VA examination to obtain an opinion as to the likelihood of a relationship between the Veteran's service-connected psychiatric disability and the claimed cardiovascular conditions.

Accordingly, these issues REMANDED for the following actions:

1.  Forward all information provided by the Veteran concerning his claimed in-service stressor to the JSRRC and/or any other appropriate entity and request that attempts be made to corroborate whether such event occurred at any point between February 1977 and August 1978, excluding the period of June and July 1978.  

2.  Thereafter, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his psychiatric disorder.  The entire claims file, to include all electronic records, should be reviewed.

The examiner is to diagnose the Veteran's psychiatric disorder(s), if any.  The Veteran's diagnoses of record of PTSD, major depression, and mood disorder, not otherwise specified, must be ruled in or excluded.  If a diagnosis of PTSD, major depression or mood disorder is excluded, an explanation should be provided as to why the Veteran has not met the criteria for the diagnosis at any point during the pendency of this appeal.

If the examiner diagnoses the Veteran as having a psychiatric disorder, for each psychiatric disorder diagnosed, the examiner must opine whether it is at least as likely as not that the disorder had its onset during service or is related to service or any event that occurred during service.

If PTSD is diagnosed, the examiner must indicate the stressor or stressors upon which the diagnosis of PTSD is made.

In offering these opinions, the examiner should consider and discuss the Veteran's lay statements, as well as his service treatment records and his post-service mental health records.  The examination report must include a complete rationale for all opinions expressed.  

3.  If, AND ONLY IF, entitlement to service connection for a psychiatric disability is established, the Veteran should be afforded a VA examination to address the etiology of his claimed hypertension and cardiovascular disability.  The examiner must review the Veteran's claims file in connection with this examination.

The examiner should be asked to opine as to whether it is at least as likely as not the Veteran's service-connected psychiatric disorder caused or aggravated any current hypertension or cardiovascular disability.  In providing this opinion, the examiner must address the evidence submitted by the Veteran suggesting a relationship between psychiatric disabilities and cardiovascular disabilities.

If aggravation of either a cardiovascular disability or hypertension by a service-connected psychiatric disability is found, the examiner should be asked to attempt to establish a baseline level of severity of the cardiovascular disability and/or hypertension prior to aggravation by the service-connected psychiatric disability.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




